DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Barzic (DE 10 2017 210 451).  All references to Le Barzic will be made with respect to Raab et al. (US 2021/0010550), which is an English-language publication corresponding to Le Barzic.
Regarding independent claim 1, Raab (US 2021/0010550) discloses a brake disc for a vehicle disc brake (see Abstract, FIGS. 1, 2), comprising: a brake disc body having a friction ring (3) with friction surfaces (16, 17), a brake disc pot (4) that is designed for fastening the brake disc to a vehicle axle (see FIG. 1), wherein the brake disc pot is connected to the brake disc body in a connecting area (5) via at least one connecting element (10), and at least one reinforcing ring (11) which in the connecting area is mounted on the brake disc in a force-fit manner (see ¶ 0027).  
Regarding claim 2, Raab discloses that the at least one reinforcing ring is mounted in a force-fit manner on an outer circumferential surface of the brake disc pot (see ¶ 0027).  
Regarding claim 3, Raab discloses that the at least one reinforcing ring has at least one receptacle (12) that is designed for accommodating a section of the at least one connecting element (see FIGS. 1, 2).  
see FIG. 2).  
Regarding claim 5, Raab discloses that the reinforcing ring has multiple receptacles that are formed on the reinforcing ring with an offset relative to one another at predetermined angular intervals (see FIG. 1).  
Regarding claim 7, Raab discloses that the at least one connecting element extends in the connecting area in the radial direction (see FIG. 2).  
Regarding claim 8, Raab discloses that the connecting area includes at least one section in which the brake disc body and the brake disc pot overlap (see FIGS. 1, 2).
Regarding claim 9, Raab discloses that the at least one reinforcing ring is pressed onto the brake disc pot in the connecting area (see ¶ 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bozovic et al. (US 2020/0208694) in view of Le Barzic (DE 10 2017 210 451).  All references to Le Barzic will be made with respect to Raab et al. (US 2021/0010550), which is an English-language publication corresponding to Le Barzic.
Regarding independent claim 1, Bozovic discloses a brake disc for a vehicle disc brake (see Abstract, FIGS. 1, 2), comprising: a brake disc body having a friction ring (101a, 101b) with friction surfaces (101a, 101b), a brake disc pot (103) that is designed for fastening the brake disc to a vehicle axle (see FIG. 1), wherein the brake disc pot is connected to the brake disc body in a connecting area via at least one connecting element (102).
Bozovic does not disclose at least one reinforcing ring which in the connecting area is mounted on the brake disc in a force-fit manner.  
Raab (US 2021/0010550) teaches a brake disc for a vehicle disc brake (see Abstract, FIGS. 1, 2), comprising: a brake disc body having a friction ring (3) with friction surfaces (16, 17), a brake disc pot (4) that is designed for fastening the brake disc to a vehicle axle (see FIG. 1), wherein the brake disc pot is connected to the brake disc body in a connecting area (5) via at least one connecting element (10), and at least one reinforcing ring (11) which in the connecting area is mounted on the brake disc in a force-fit manner (see ¶ 0027).  
It would have been obvious to combine the reinforcing ring of Raab with the device of Bozovic to increase the amount of torque capable of being transferred from the friction ring to the pot (see e.g. Raab, ¶ 0034).   
Regarding claim 6, Bozovic discloses that the brake disc pot encloses a tubular section of (201, 202) the brake disc body (see FIG. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 18, 2021